Citation Nr: 0703959	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  01-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service.

2.  The veteran's alleged stressors are not supported by 
credible evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Although this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in February 2002, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD), which he contends is the result of 
his wartime service in Germany.  VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Where, however, the veteran did not engage in combat with the 
enemy and was not a POW, as is the case here, the veteran's 
lay statements, by themselves, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The veteran does not dispute that he did not have combat 
service.  Instead, he alleges stressors in connection with 
his wartime service in Germany.  Specifically, the following 
five stressors have been gleaned from correspondence from the 
veteran, as well as his June 2001 hearing testimony before a 
Decision Review Officer.  Each will be discussed in turn.

First, the veteran reported that in the winter of 1969, while 
in the barracks, he witnessed a fellow soldier, 
"Valentine," doing drugs.  When Valentine was subsequently 
reprimanded, he purportedly blamed the veteran for getting 
caught, and threatened the veteran with bodily harm.  The 
veteran reports experiencing "flashbacks" from this 
incident.  

A request was made in June 2004 to the U. S. Army and Joint 
Services Records Research Center (JSRRC) (at that time named 
Center for Unit Records Research, or CURR) to verify whether 
a soldier by that name was in the veteran's unit.  JSRRC 
replied that this information would be contained in the 
morning report roster of the unit.  A subsequent request was 
made to the National Personnel Records Center (NPRC) for 
morning reports documenting this person.  However, a negative 
reply was received in January 2006.  Because independent 
evidence of this person cannot be found, and also given the 
nature of the event reported (a verbal threat), it is found 
to be unverifiable.  Therefore, it cannot serve as the basis 
of a diagnosis of PTSD for the purposes of VA benefits.

The veteran secondly reported that in or around June 1970, he 
witnessed a man hang himself.  He submitted a "buddy 
statement" from a fellow soldier who was stationed with him 
at the time that indicated that they saw a man jump off a 
fire escape and kill himself.  JSRRC indicated that the 
veteran would need to provide the full name of the soldier in 
order for the Center to verify the incident.  The veteran 
confirmed by letter in July 2005 that he did not know the 
man's name.  Alternatively, JSRRC recommended searching the 
morning reports of the veteran's unit.  That search did not 
reveal a suicide or death by hanging in the veteran's unit 
during that time frame.  Although the veteran's statement and 
that of his fellow soldier reflect similar accounts of a 
death by hanging, this incident cannot be considered verified 
without independent evidence, such as that which would be 
found in the official morning reports of the veteran's unit.  
This stressor, having not been independently verified, cannot 
serve as the basis of a diagnosis of PTSD for benefits 
purposes.

The third stressor reported by the veteran took place the 
same evening as when the hanged man was found.  The veteran 
indicated that there was a brawl after a beer festival, in 
which bricks were thrown at him, and he took one in the 
shoulder.  He reported being looked at by the medic, but 
having no lasting injury.  Service medical records are 
negative for treatment of a shoulder contusion or other 
disorder as the result of a thrown object.  This being the 
only record likely to document such an occurrence, the 
stressor is found to be unverifiable.  

The veteran fourthly reported seeing a man stabbed through 
the neck in a fight sometime in 1970.  This incident is 
unverifiable, as no details of the incident, to include the 
victim's name, or the month it took place, were able to be 
provided.  See veteran's statement, dated in July 2005.  

The last stressor reported involved the beating of a German 
woman, perhaps a prostitute, outside of the veteran's 
barracks.  He believed it took place in the spring of 1970.  
Unfortunately, no records would exist documenting the beating 
of a civilian; therefore, this stressor is unverifiable.

The Board does not dispute that the veteran carries a current 
diagnosis of PTSD and that he receives treatment for the 
same.  VA outpatient clinical records show this clearly.  
However, under the governing regulations, treatment for the 
disorder is not enough to establish VA benefits.  When the 
veteran has not engaged in combat, the diagnosis must be 
based on substantiated events.  Further, any opinion linking 
the current PTSD to the veteran's service, such as that 
provided by his VA psychiatrist in November 2001, can only be 
considered "after-the-fact" medical evidence, which cannot 
substitute for actual verification of stressors.  Because 
this veteran's diagnosis is based on unverified events, 
service connection cannot be granted.  The preponderance of 
the evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


